BRICKELL, C. J.
Matter in abatement, or in bar of a suit, arising after plea pleaded, or issue joined, or as it is technically called, since the last continuance, at common law, if introduced as a defence, was not a departure from, but a waiver of the first plea, of which no advantage could after-wards be taken, nor could the plaintiff proceed thereon. Its tendency therefore, by presenting a new issue, was to delay the cause, and because of this, the court would not receive it, or permit it filed, if it consisted of matters en pais, until satisfied of its truth. 1 Chit. PI. 659; McCall v. McRae, 10 Ala. 313. For this reason, it must have been verified by the oath of the party pleading it. The Code has to this éxtent certainly, and in express terms, changed the rule ot the common law, that pleas to the merits previously pleaded, are not waived by a plea puis darrein continuance. B. C. § 2651. As such plea is not a waiver of previous pleas, in our system of pleading, whether they should be verified, this case does not require us to determine. If verification is necessary, the want of it is not cause of demurrer, but ground of objection to the filing of the plea, or if filed, of motion to strike it from the files. McCall v. McRae, supra.
So far as the record discloses, all the pleas were filed simultaneously, as well the plea of arbitration and award, had after the commencement of the suit, as the general issue, and other pleas in bar, of matters existing when suit was commenced. A distinction was made at common law, as to matter arising after plea pleaded, and matter arising pending the suit, but before plea. The first must have been pleaded, puis darrein continuance; the latter could not be pleaded in bar of the action generally, but must have been pleaded to the further maintenance of the suit. 1 Chit. Pl. 657; Sadler v. Fisher, 3 Ala. 200; Burns v. Hindman, 7 Ala. 531; McDougald v. Rutherford, 30 Ala. 253. It not appearing the arbitration and award, was subsequent to plea pleaded or issue joined, it was properly pleaded to the further maintenance of the action, and not puis darrein continuance. In a proper case, it could have been given in evidence under the general issue. Burns v. Hindman, supra. True the plea does not in terms purport to be to the further maintenance of the action, but in this respect the facts are so stated as to be capable of a material issue, and the defect in the. form of the plea does not render it demurrable. B. C. § 2638.
In its statement of facts, the plea is insufficient. An attorney at law may submit matters in litigation, in a cause in which he is engaged, to arbitration. Beverly v. Stephens, *10817 Ala. 701. Whether he may do so in vacation, or otherwise than by consent entered of record, we do not deem it necessary to inquire. The averment of the plea, is that the attorney of appellant orally agreed to the submission. . The 14th rule of practice in the circuit courts, (R. C. p. 821,) forbids the enforcement of any private agreement, or consent between the parties or their attorneys, relating to the proceedings in any cause, unless it is in writing and signed by the party to be bound thereby. The submission not being in writing, if within the scope of the powers of appellant’s attorney, was not binding on appellant. The plea discloses not a submissiop by the attorney, but an agreement to submit. A mere unexecuted agreement to submit is of no force, even when made by the party. It is not a bar to the suit, if made prior to its institution, or if made pending the suit, to its further maintenance. Bozeman v. Gilbert, 1 Ala. 90, Ex parte Garlington, 25 Ala. 170. The plea avers the attorney, not agreeing himself to the submission and its terms, referred the appellee’s attorney to a third person, with whom the terms of submission were made, and who, without the presence of the attorney, selected the arbitrators. The authority of an attorney is in the nature of a personal trust and confidence, incapable of delegation, without the consent of the client. Hitchcock v. McGehee, 7, Port. 556; Johnson v. Cunningham, 1 Ala. 249. If appellant’s attorney had authority to submit to arbitration, he must have exercised it himself — he could not delegate it to another, in whole or in part. The person to whom appellant’s attorney referred the attorney of the appellees, it is averred, the appellees were informed vnd believed, was the agent of the appellant for the management and conduct of the suit. All facts necessary to a defence, or to the maintenance of a suit at law, must be clearly and distinctly alledged. This is not an averment that the person referred to, was the agent of the appellant, it does not put in issue the fact of his agency, but only, the fact of the appellee’s information and belief that he was the agent. Such an averment is wholly insufficient. Read v. Walker, 18 Ala. 332; Jonas v. Combs, 26 Ala. 612. If, however, the plea had distinctly alledged the agency, it would still be defective, in not averring that the agent had authority to make the submission. To authorize an agent to submit the controversy of his principal, the power must be expressly conferred, or embraced within the authority explicitly granted. Power to conduct and manage a suit, or to collect a debt, or to settle a disputed claim, does not embrace an authority to arbitrate. Scarborough v. *109Reynolds, 12 Ala. 252. Huber v. Zimmerman, 21 Ala. 488.
The submission and award are set out in the plea. They do not embrace the matter in controversy in this suit, nor is the plaintiff a party to it. The matter submitted, is a dispute or controversy between one Bowen and one of the appellees, "W. V. Evans, in relation to land claimed by one Jones, which Bowen had sold to Evans. The award is, that the value of this land is eight hundred' dollars, which is to be rendered as a set off in this suit. If the plaintiff by himself, or an agent thereunto authorized, had assented to the submission and award, and that it should determine this suit, he would be concluded by it, though not individually a party to it. The contract on which he sues being for the unpaid purchase money of the lands, the title to which had failed, such failure was probably matter of defence in this suit, and he may have preferred a determination of the right by arbitration. But the plea does not connect him with the arbitration by proper averments. The assent of his attorney to the arbitration, was expressed only by words and not in writing, and was not binding. The authority of Bowen as his agent is not shown by the plea. As the arbitration and award is presented by the plea, as to the plaintiff, it is res inter alios aetae, and several of the grounds of demurrer, presenting its want of obligation on the plaintiff should have been sustained.
The charge given by the court was erroneous. It authorized the jury to find that Bowen was the agent of the plaintiff, because he acted as such. The fact that a person acts as the agent of another, does not prove that he is agent. That must be proved by other evidence, before it can be assumed that his acts are binding on the principal. Scarborough v. Reynolds, 12 Ala. 252.; McDougald v. Dawson, 30 Ala. 553. Not only this, without any evidence of the extent of his authority, it authorized the jury to presume he had authority to submit the controversy of his principal to arbitration — an authority which must be expressly conferred, or embraced explicitly, within the authority granted — an authority not embraced within a power to collect a demand, or to conduct a suit. Scarborough v. Reynolds, supra.
The appellees have introduced into the bill of exceptions, taken by appellant, various exceptions reserved by them on trial, though verdict and judgment was rendered for them, and have thereon assigned cross errors. We know of no rule of practice, or of law, authorizing such an assignment. In Leslie v. Langham, 40 Ala. 524, such practice was attempted, but was discountenanced by the court, Bykd, J, *110saying : “Tbe appellees have made an assignment of errors with tlie consent of appellant. It does not appear that they took any bill of exceptions, and under the law, and the consent endorsed on the record, they have no right to assign errors on the bill taken by the appellant.” If the exceptions are well taken, certainly the rulings of the court, however erroneous, worked no injury to the appellees. Cross-assignments of error are only allowable, when the party making the assignment could have supported a separate and distinct appeal. The purpose is to avoid the delay and expense incident to separate appeals, when on one, the whole case can be adjudicated. But when a party in whose favor a judgment is rendered, and from which he cannot appeal, is brought here to hear the errors assigned by his adversary, he cannot ask the court to pass on questions which are practically abstract, if the judgment is affirmed, or, if the judgment is reversed, to anticipate that the rulings of the court he supposes erroneous, will be repeated on another trial, or will arise in the same form. It will be time enough to revise such rulings when they have injured him, and he to be relieved from such injury, appeals to this court.
The judgment is reversed and the cause remanded.
Judge, J., not sitting, having been of counsel.